Name: Commission Regulation (EC) No 3537/93 of 22 December 1993 suspending advance fixing of the export refunds for certain products processed from cereals and rice and cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 93 Official Journal of the European Communities No L 321 /17 COMMISSION REGULATION (EC) No 3537/93 of 22 December 1993 suspending advance fixing of the export refunds for certain products processed from cereals and rice and cereal-based compound feedingstuffs present system could give rise to speculative operations ; whereas the advance fixing of the export refunds on products processed from cereals and rice and cereal-based compound feedingstuffs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 13 (7) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular the first paragraph of Article 17 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 and Article 17 (7) of Regulation (EEC) No 1418/76 provide that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas, in view of the uncertainty reigning on the markets, there is a danger that the continuation of the HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the export refund for products listed in the Article 1 ( 1 ) (d) of Regulation (EEC) No 1766/92 and Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 is suspended from 23 December 1993 to 6 January 1994. Article 2 This Regulation shall enter into force on 23 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. DonÃ © at Brussels, 22 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . 2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 154, 25. 6. 1993, p. 5.